Court of Appeals, State of Michigan

                                            ORDER
                                                                        Jane M. Beckering
 People of MI v Michael Scott Barber                                      Presiding Judge

 Docket No.    339452                                                   Christopher M. Murray

 LC No.        2017-015214-FC                                           Karen M. Fort Hood
                                                                          Judges


              The motion for reconsideration is GRANTED, and this Court's opinion issued March 12,
2020 is hereby VACATED. A new opinion is attached to this order.




                                                      _______________________________
                                                       Presiding Judge




                                  July 9, 2020